Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 1 of 8 Page ID
                                 #:10844




                     Exhibit 16
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 2 of 8 Page ID
                                 #:10845




                  Date                                          Cit)'              State
                      09/02/20io 1                   Ft. Knox              KY
                      09/14/2010 f Somerset                                KY
          +   -   ---•-,--•-···-·




                     .09/24/2010 / McPherson                               KS
                      09/25/20                 W; Auburn                  ,IN
                      10/02/2010 Little Rock                               AR
                      10/08/2010i Buffalo                                  NY
                      10/09/2010. Amherst                                 :MA
                          -         .   - --     .
                      10/29/2010, Ecorse                                   MI
                      10/30/2010, St. Louis                                MO
                      11/06/2010, Greenville                              :sc
                      11/14/2010\ Fort Jackson                             SC
                      11/15/2010 Waco                                      TX
                      11/16/2010 Lubbock                                   TX
                      i2/29/20io'Macon                                     GA
                      01/29/2011 Louisville                                KV
                     02/05/2011' Minneapolis                               MN
                     02/12/2011 Kansas City                                MO
                      02/25/2011 Lakeland                                  FL
                      02/26/2011 Orlando                                   Fl
                     -····
                     02/27/2011 New Orleans                                LA
                     03/04/2011 Oshkosh                                    WI
                     03/05/2011 Ft. Worth                                  TX
                     03/06/2011 Kilgore                                    TX
                     --------       ----·             ·-
                     03/09/2011 Boaz                                       AL
                     03/12/2011 Muncie                                     IN
                     03/19/2011 Greensboro                                 NC
                     03/26/2011 Sterling Heights                           MI
                     03/31/2011.Albuquerque                                NM
                     0'l/01/2011 Marion                                    IN
                     04/08/2011 Mesa                                       AZ
                     04/15/2011; lioloomington                             IN
                     04/16/2011 Tampa                                      FL
                     04/29/2011 Smithfield                                 RI




                                                                        EX. 14-1
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 3 of 8 Page ID
                                 #:10846




                04/29/2011 Smithfield                                 RI
                04/30/2011 • Lansing                                  MI
                05/13/2011 San Bernardino                             CA
               05/21/2011 Ocean Grove                                 NJ
               ---~-------·-----·--·--·-· -~----
               ()5/23/2011 Tyler                                      TX
               05/28/2011 Heidelberg                                  Ger
               06/04/2011 M<1rtinsburg                                WV
               06/14/2011 Estes Park                                  .co
                06/16/2011
             -- ________                  Wilmore
                         ____ ------·· - -- ----- -- --- -- - ..
                        ,,
                                                                      KY
               06/18/2011. New Castle                                 PA
               06/21/2011. Lindale                                    TX
               06/25/2011. Duluth                                     GA
               07/08/2011. Olathe                                     CO
               07/10/2011 San Juan Capistrano                         CA
               07/13/2011 Lindale                                     TX
               07/22/2011 Sacramento                                  CA
               07/24/2011 Kansas City                                 MO
               08/02/2011 Springfield                                 KY
               08/04/2011 Gilford                                     NH
               00/05/2011 Marietta                                    GA
               08/06/2011 Fayetteville                                TN
               08/07/2011 Harker.'"feights .                          TX
               08/12/2011 Aston, Birmingham                          . UK
               08/13/2011 London                                      UK
               08/19/2011 Lewisville                                 .TX
               08/20/2011 Ecorse                                      Ml
               08/26/2011 Institue                                    WV
               08/28/2011 Hartville                                   OH
               09/02/2011 Elmira                                      NY
               09(03/2011 s_~ell:>yville                              KY
              09/04/2011 Mount Vernon                                 IL
              09/08/2011 Louisville                                   KY
              09/09/2011 Renton                                       WA
              09/11/2011 Mt. Washington                               KY
              09/21/2011 Gallatin                                     TN
              09/23/2011 Lawrencburg                                  TN
              09/30/2011                _\/,r~mi~ Bea~~               VA




                                                                       2



                                                                   EX. 14-2
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 4 of 8 Page ID
                                 #:10847




               10/05/2011 Harvest                    AL
               10/08/2011,Sayreville                 NJ
               l!J/21/2011 Orleans                   ON
               !0/2~/2011 Hamilton                   ON
               11/04/2011 Mankato                    MN
               11/05/2011
                 . .. .   Hoffman
                           .   - Estates.            IL
               11/12/2011 Anaheim                    CA
               1 l/19/2fJll B1llm!JS                 MT
               11/20/2011 Flint                      Ml
               11/30/2011 Poplar Bluff               MO
               12/02/2011 Toronto                    ON
               12/03/2011 Phoeniz                    AZ
               12/30/2011
               .,    -• --
                           Macon                     GA
               12/30/2011 Byron                      GA
               12/31/2011 Bridfjetown, St. Michael   BRB
               OI/07/2012.ocean City                 MD
               01/14/2012 Nashville                  TN
               01/15/2012 Pigeon Forge               TN
               01/21/2012 North Massapequa           NY
               02/18/2012 Decatur                    GA
               02/25/2012 Hendersonville             TN
               03/02/2012 Garland                    TX
               0_3/03/2012 Meta1rie                  LA
               03/10/2012 Albuquerque                NM
                       -    .  --
               03/24/2012 Greensboro                 NC
               03/31/2012 Dallas                     TX
               04/05/2012 Rosemont                   IL
               04/13/2012 Sacramento                 CA
               04/21/2012 Eugene                     OR
               04/28/2012                            Tobago
               05/05/2012 Pittsburgh                 PA
               05/12/2012 Council Bluffs             IA
               05/13/2012 Omaha                      NE
               06/08/2012 Euclid                     OH
               06/16/2012 Rochester                  fN
               06/17/2012 cresco                     PA




                                                          3


                                                 EX. 14-3
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 5 of 8 Page ID
                                 #:10848




              06/23/2012 Waco                        TX
              06/24/2012. Chesapeake                 VA
              06/26/2012 Columbus                    TX
              06/28/2012_ El Cajon__                 CA
              06/30/2012 Charlotte                   NC
              07/07/2012 Orlando                     FL
              07/13/2012 Desoto                      TX
              07/14/2012 Lebanon                     IL
              07/28/2012
              . . . . . . ..
                      .,   ,
                             Loveland
                                  .                  co
              08/01/2012 Snyder                      TX
              08/04/2012
                    -·
                         Midland
                         ..
                                                     TX
              08/10/2012 Bremerton                   WA
              08/~1/2012 Huntington                  IN
              08/14/2012 Columbus                    OH
              _08/16/2012. Petersburg                VA
              08/17/2012 White Fish Bay              WI
              08/18/2012 Green Bay                   WI
              08/25/2012 Parsons                     KS
              09/02/2012 Mount Vernon                IL
              09/22/2012 Buffalo                     NY
              09/23/2012 Nashville                   TN
              09/25/2012
               .    --
                         Mountlake
                         .
                                   Terrace           WA
              09/29/2012 Ontario                     CAN
              10/05/2012 Beaumont                    TX
              10/12/2012 Killeen                     TX
              10/24/20_12 Johnson City               TN
              10/26/2012 Smyrna                      GA
              10/27/2012 Columbia                    SC
              11/01/2012 Mankato                     MN
              _! 1/10/2.012    W1lloughbt Hil_ls     OH
              12/14/2012. Cincinnati                 OH
              12/28/2012 Cleveland                   OH
              12/29/2012 Macon                       GA
              12/30/2012 louisv,l!e                  KY
              12/31/2012 Concord                     NC
              01/01/2013 Nashville                   TN
              01/18/2()!3 Summersville               WV




                                                          4


                                                   EX. 14-4
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 6 of 8 Page ID
                                 #:10849




                  .?l/2Cl/2?13         Pif)eon Forge      ;TN
                  .')_1/~y20_13 :?Oll~~field              :,.u
                  02/23/2013 Dumfries                     VA
                  03/09/2013 Port St. Lucie               FL
                         .            - ·-·.
                  03/15/2013 Columbia                     SC
                  03/23/2013 Battle Creek                 Ml
                  04/15/2013 Marshall                     TX
              .   ·---·-·--·-----·-------·------.
                  04/19/2013 Pharr                        TX
                  04/26/2013
                  .
                             Grand
                                .
                                   Rapids                 MI
                  05/18/2013 Cross Lanes                  WV
                  05/24/2013. Chicago                     IL
                  . - --· - -      ....
                  05/25/2013 Edmonton                     AB
                  06/01/2013 Sheridan                     WY
              . ··--------·-···--···-·-        ---
                  06/07/2013 St. Robert                   MO
                  06/15/2013 Charlotte                    NC
                  06/17/2013 Estes Park                   co
                  06/19/2013 Spicewood                    TX
                  06/20/2013 Houston                      TX
                  06/23/2013 St. Simons Island            GA
                      . ··-.           -
                  06/24/2013 Jekyll Island                GA
                  06/25/2013 Columbus                     TX
                  06/29/2013 Chevy Chase                  MD
                  07/03/2013 Sandia                       TX
                  07/13/2013 Saginaw                      Ml
                  07/19/2013 Paducah                      KY
                  06/03/2013 Miami                        FL
                  08/16/2013 Fayetteville                 TN
                  08/17/2013 Austell                      GA
                  06/24/2013 Hamlin                       TX
                  08/30/2013 St. John's                   Antigua
                  09/14/2013 Casper                       WY
                  10/18/2013 Jacksonville                 AR
                  10/19/2013 Mocksville                   NC
                  10/22/2013 West Point                   NY
                  10/25/2013 St. Louis                    MO
                  11/02/2013 Marion                       IN




                                                          5


                                                       EX. 14-5
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 7 of 8 Page ID
                                 #:10850




                  11/09/2013 Lindale                                      TX
                  11/10/2013 .O.rlington                                  TX
                  11/15/2013 Wentzville                                   MO
                  1y_16/2p13 DCluglas                                     GA
                  11/21/2013 Ashland                                      KY
                  11/22/2013 Mt. Zion                                     IL
                  11/23/2013 Savannah                                     Tl'~
                  12/27/2013 San Diego                                    CA
                  12/28/2013 Santa Clara                                 , CA
                  12/29/2013 Denver                                       CO
                  ---··-·-~---·-···--··--·-   - -···-····--
                  12/31/2013 Richardson                                   TX
                  01/18/2014 Kansas City                                  MO
            --   ·--      ---- -·-·-•--·-·---        --- --   ---·-·
                  01/26/2014 Cleveland                                    TN
                  03/07/2014 Paducah                                      KY
                  03/29/2014 Charlotte                                    NC
                  04/04/2014 Kilgore                                     TX
                  04/05/2014 El Paso                                     TX
                  04/25/2014 Cross Lanes                                 \NV
                  05/10/2014 Virginia Beach                               VA
                  06/06/2014 St. Robert                                   MO
                  06/16/2014 Fort Walton Beach                           : FL
                  06/20/2014 Gaylord                                      MI
                  06/24/2014 Sullivan                                    MO
                  06/27/2014 Santa Clara                                 · CA
                  07/04/2014 Nassau                                      BAH
                 07/12/2014 Sacramento                                   CA
                  07/31/2014 Eunice                                      LA
                 08/02/2014 Jacksonville                                 FL
                 08/29/2014 Saint Rose                                   LA
                 08/30/2014 Whittier                                     CA
                 09/05/'.?.014 Danville                                  KY
                 09/13/2014 Casper                                       WY
                 09/13/2014 Casper                                       WY
                 09/19/2014 Tampa                                        FL
                 09/24/2014 Huntsville                                   TX
                 09/27/2014 Erie                                         PA




                                                                           6



                                                                       EX. 14-6
Case 2:15-cv-05642-CAS-JC Document 499-17 Filed 11/20/19 Page 8 of 8 Page ID
                                 #:10851




              10/04/2014, Dallas         :,x
              10/08/2014 Jacksonville    !FL
              10/11/2014 St. John's      NL
              10/21/2014. Charleston     :sc
              11/07/2014 Greensboro      ]NC
              --              -
              11/15/2014 Fairfield       JOH

              11/22/2014 Lowellville     ;OH
              12/29/2014 Springfield     !IL




                                                                          P000046




                                               7



                                        EX. 14-7
